
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.43


EMPLOYMENT AGREEMENT


        THIS AGREEMENT is made as of the 20th day of February, 2003 by and
between The Coca-Cola Company, a corporation organized and existing under the
laws of the State of Delaware, in the United States of America (the "Company")
with its principal office at One Coca-Cola Plaza NW, Atlanta, Georgia 30313, and
José Octavio Reyes (hereinafter called "Employee").

        WHEREAS, the Company is engaged in the business of manufacturing,
marketing and selling non-alcoholic beverages globally; and

        WHEREAS, the Company wishes to assure itself of the availability of the
advice and services of Employee as Executive Vice President and member of the
Executive Committee to set business strategy and policies and to that end
desires to enter into a contract of employment upon the terms and conditions set
forth herein; and

        WHEREAS, Employee desires to enter into such contract of employment;

        NOW, THEREFORE, in consideration of the premises and the mutual
covenants herein set forth, the parties hereto agree as follows:

1.SERVICES OF EMPLOYEE

        The Company hereby employs Employee during the Employment Period, as
hereinafter defined, as a member of the Executive Committee to perform the
duties set forth for a member of the Executive Committee to include decisions
regarding the following: strategy, pricing, marketing, resource allocation, new
products, technology, quality assurance, manufacturing, human resources and
business structure and opportunities, and Employee hereby accepts such
employment by the Company, all on and subject to the terms and conditions
contained in this Agreement.

        Employee is expressly prohibited from any of the following: carrying out
any duties for the Company in Mexico; holding himself out as an officer of the
Company in Mexico; negotiating or contracting on behalf of the Company in
Mexico; using an office in Mexico for any TCCC business, and using Company
business cards or stationery in Mexico. Insofar as Employee engages in any of
the foregoing activities, he shall not be considered authorized to do so by the
Company.

2.HOURS AND PLACES OF EMPLOYMENT

        Employee's duties will be performed primarily in the United States of
America. Employee may be required to travel on the Company's business to such
places as are necessary for the proper performance of his duties, provided that
this Agreement is entered into on the express condition that Employee shall not
perform any duties whatsoever under this Agreement in Mexico. The Company
expects that Employee will devote approximately 25% of his available time (after
considering all available vacation and public holidays) to the performance of
his duties under this Agreement.

3.EMPLOYMENT PERIOD

        The term of Employee's employment under this Agreement (the "Employment
Period") begins on February 20, 2003 and shall continue for an indefinite period
after that date; provided, however, that the Employment Period may be terminated
by the Company or Employee at any time for any reason. Employee is an "employee
at will," and nothing in this Agreement shall be construed as a promise of any
employment for a specified length of time.

4.REMUNERATION OF EMPLOYEE


        The full and complete remuneration of Employee with respect to his
employment under this Agreement shall be US $36,336 per annum, subject to
appropriate tax withholdings. Such remuneration may be adjusted from time to
time, in the discretion of the Compensation Committee of the Board of Directors
of the Company. Employee shall be eligible for incentive programs, the Company
stock

--------------------------------------------------------------------------------



option program, and other applicable compensation programs as determined in the
sole discretion of the Compensation Committee of the Board of Directors of the
Company. It shall be the responsibility of Employee to report and to account to
the appropriate tax authorities in respect of all personal tax liabilities of
Employee; however, the Company will assist Employee in complying with all tax
obligations outside of Employee's country of residence.

5.EXPENSES

        Employee is authorized to incur reasonable expenses on behalf of the
Company in connection with his duties under this Agreement, on a basis
consistent with the Company's policies, including expenses for travel to and
from the United States, entertainment and other business activities. The Company
will pay or reimburse to Employee the amount of such expenses upon presentation
to the Company within a reasonable time of an itemized account of such expenses,
together with such vouchers or receipts for individual expense items as the
Company may from time to time require under its established policies and
procedures.

6.CONFIDENTIAL INFORMATION, TRADE SECRETS, AND INTELLECTUAL PROPERTY.


        a.     During the Employment Period and at all times thereafter,
Employee will keep in confidence and will not publish, use or disclose to
others, without the prior written consent of the Company, any Trade Secrets or
other confidential information related to the Company or the Company's business.
As used herein, the phrase "Trade Secret" is to be considered as used in
accordance with the definition of Trade Secret found under Georgia law in effect
at the time of the execution of this Agreement. Without limiting this
definition, and for information purposes only, a Trade Secret is the whole or
any portion of any technical or non-technical information, including a formula,
pattern, compilation, program, device, method, technique, drawing, process,
financial data, financial plan, product plan or customer or supplier information
that is actually or potentially valuable because it is not generally known to
others and that is subject to reasonable efforts by the Company to maintain its
secrecy.

        b.     Upon leaving the employ of the Company, Employee will not take
with him any written, printed or electronically stored Trade Secret, or other
confidential information or any other property of the Company obtained by him as
the result of his employment, or any reproductions thereof. All such Company
property and all copies thereof shall be surrendered by Employee to the Company
on termination of employment or at any time on request by the Company.

        c.     Employee's obligation not to use, publish or disclose
confidential information of the Company will cease five (5) years after
termination of employment. Employee's obligation not to use, publish or disclose
any Trade Secret of the Company has no time limitation.

        d.     Employee shall disclose to the Company and agrees to and does
hereby assign to the Company, without charge, all his right, title and interest
in and to any and all inventions and discoveries that he may make, solely or
jointly with others, while in the employ of the Company, that relate to or are
useful or may be useful in connection with business of the character carried on
or contemplated by the Company, and all his right, title and interest in and to
any and all domestic and foreign applications for patents as well as any
divisions or continuations thereof covering such inventions and discoveries and
any and all patents granted for such inventions and discoveries and any and all
reissues, extensions and revivals of such patents; and upon request of the
Company, whether during or subsequent to this employment, Employee shall do any
and all acts and execute and deliver such instruments as may be deemed by the
Company necessary or proper to vest all Employee's right, title and interest in
and to said inventions, discoveries, applications and patents in the Company and
to secure or maintain such applications, patents, reissues, extensions and/or
revivals thereof. All necessary and proper expenses in connection with the
foregoing shall be borne by the Company, and if services in connection therewith
are performed at the Company's request after termination of employment, the
Company will pay reasonable compensation for such services. Any inventions and
discoveries relating to

2

--------------------------------------------------------------------------------




the Company's business made by Employee within one year after termination of
employment with the Company shall be deemed to be within this provision, unless
Employee can prove that the same were conceived and made following said
termination and such conception or invention is not based upon or related to any
Trade Secret, as defined herein, received pursuant to Employee's employment with
the Company.

        e.     Employee hereby assigns to the Company, without charge, all his
right, title and interest in and to all original works of authorship filed in
any tangible form, prepared by him, solely or jointly with others, within the
scope of his employment by the Company. In addition, the Company and Employee
hereby agree that any such original work of authorship that qualifies as a "work
made for hire" under the U.S. copyright laws shall be a "work made for hire" and
shall be owned by the Company.

        f.      Employee acknowledges and agrees that in the event he breaches,
threatens in any way to breach, or it is inevitable that he will breach, any of
the provisions of this Paragraph, damages shall be an inadequate remedy and the
Company shall be entitled, without bond, to injunctive or other equitable
relief. The Company's rights in this respect are in addition to all rights
otherwise available at law or in equity.

7.NOTICES

        All notices, demands or other communications hereunder shall be given or
made in writing and shall be delivered personally or sent by prepaid certified
or registered airmail, with return receipt requested, addressed to the other
party at the address set forth at the head of this Agreement or at such other
address as may have been furnished by such other party in writing. Any notice,
demand or other communication given or made by mail in the manner prescribed in
this paragraph shall be deemed to have been received five (5) days after the
date of mailing.

8.ADDITIONAL ACTION

        Each of the parties to this Agreement shall execute and deliver such
other documents and do such other acts and things as may be necessary or
desirable to carry out the terms, provisions and purposes of this Agreement.

9.GOVERNING LAW

        This Agreement and the relationships of the parties in connection with
the subject matter of this Agreement shall be governed by and determined in
accordance with the laws of the state of Georgia, in the United States of
America.

10.ASSIGNMENT BY THE COMPANY

        This Agreement shall be binding upon and shall inure to the benefit of
the Company and any successor of the Company, and any such successor shall be
deemed substituted for the Company under the provisions of this Agreement. For
the purposes of this Agreement, the term "successor" shall mean any person,
firm, corporation or other business entity which, at any time, whether by
merger, acquisition or otherwise, acquires all or substantially all of the
assets or business of the Company.

11.ASSIGNMENT BY EMPLOYEE

        This Agreement shall be binding upon and shall inure to the benefit of
Employee, his legal representatives and assigns, except that Employee's
obligations to perform services under this Agreement are personal and are
expressly declared to be non-assignable and nontransferable by him.

12.ENFORCEMENT

        The failure to enforce at any time any of the provisions of this
Agreement or to require at any time performance by the other party of any of the
provisions hereof shall in no way be construed to be

3

--------------------------------------------------------------------------------




a waiver of such provisions or to affect either the validity of this Agreement
(or any part hereof), or the right of either party thereafter to enforce each
and every provision in accordance with the terms of this Agreement.

13.    AMENDMENTS

        No modification, amendment or waiver of any of the provisions of this
Agreement shall be effective unless made in writing and signed by both parties.

14.SEVERABILITY

        If any severable provision of this Agreement is held to be invalid or
unenforceable by any judgment of a tribunal of competent jurisdiction, the
remainder of this Agreement shall not be affected by such judgment, and the
Agreement shall be carried out as nearly as possible according to its original
terms and intent.

15.ENTIRE AGREEMENT

        This Agreement constitutes the entire agreement of the parties hereto
with respect to Employee's employment by the Company and his remuneration
therefor. The Employee may have entered into an employment agreement with
another entity within the Coca-Cola system under which the employee will perform
services for such entity. The parties hereto expressly agree that the Employment
Period set forth in paragraph 3 of this Agreement shall not be terminated or
affected in any way, and Employee's remuneration under this Agreement shall not
be changed, by the termination for any reason whatsoever of Employee's
employment with any other Coca-Cola entity, the intent being that each
employment shall be separate from, and independent of, the other.

        IN WITNESS WHEREOF, the Company has caused this Agreement to be signed
by a duly authorized officer and Employee has hereunto set his hand as of the
day and year first above written.

    THE COCA-COLA COMPANY
 
 
BY:
 
/s/  DEVAL L. PATRICK      

--------------------------------------------------------------------------------


 
 
JOSÉ OCTAVIO REYES
 
 
BY:
 
/s/  JOSÉ OCTAVIO REYES      

--------------------------------------------------------------------------------

4

--------------------------------------------------------------------------------





QuickLinks


EMPLOYMENT AGREEMENT
